
	
		II
		Calendar No. 614
		111th CONGRESS
		2d Session
		H. R. 4252
		[Report No. 111–328]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 19, 2010
			Received; read twice
			 and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To direct the Secretary of the Interior to
		  conduct a study of water resources in the Rialto-Colton Basin in the State of
		  California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Inland Empire Perchlorate Ground Water
			 Plume Assessment Act of 2010.
		2.Rialto-Colton Basin, California, water
			 resources study
			(a)In GeneralNot later than 2 years after funds are made
			 available to carry out this Act, the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey, shall complete a study of
			 water resources in the Rialto-Colton Basin in the State of California (in this
			 section referred to as the Basin), including—
				(1)a survey of ground water resources in the
			 Basin, including an analysis of—
					(A)the delineation, either horizontally or
			 vertically, of the aquifers in the Basin, including the quantity of water in
			 the aquifers;
					(B)the availability of ground water resources
			 for human use;
					(C)the salinity of ground water
			 resources;
					(D)the identification of a recent surge in
			 perchlorate concentrations in ground water, whether significant sources are
			 being flushed through the vadose zone, or if perchlorate is being
			 remobilized;
					(E)the identification of impacts and extents
			 of all source areas that contribute to the regional plume to be fully
			 characterized;
					(F)the potential of the ground water resources
			 to recharge;
					(G)the interaction between ground water and
			 surface water;
					(H)the susceptibility of the aquifers to
			 contamination, including identifying the extent of commingling of plume
			 emanating within surrounding areas in San Bernardino County, California;
			 and
					(I)any other relevant criteria; and
					(2)a characterization of surface and bedrock
			 geology of the Basin, including the effect of the geology on ground water yield
			 and quality.
				(b)CoordinationThe Secretary shall carry out the study in
			 coordination with the State of California and any other entities that the
			 Secretary determines to be appropriate, including other Federal agencies and
			 institutions of higher education.
			(c)ReportUpon completion of the study, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Natural Resources of the House of Representatives a report
			 that describes the results of the study.
			
	
		September 27, 2010
		Reported without amendment
	
